Miller, J.,
delivered the opinion of the Court.
The appellee, the owner of a water-mill and appurtenances situated in the City of Cumberland, brought this action against the city on the 19th of September, 1876, to *145recover damages for injuries to liis property, caused as the declaration alleges by the wrongful acts of the defendant. At the trial many points were decided in favor of the defendant, which are not brought up for review by this appeal. A brief statement of some of the conceded facts of the case, is essential to a clear understanding of the main question, which the appeal does require us to decide.
The water power of the plaintiff’s mill is supplied mainly from Will’s Creek. By a dam erected across that stream, and a short artificial cut through its left bank the water is turned and conducted into a natural channel or water course, and thence flows in this channel to the mill, and thence on and through the same channel to the Chesapeake and Ohio Canal. This natural channel which is called “Dry Run” is thus made to form the whole of the tail-race, and a greater portion of the head-race of the mill. It also receives the surface drainage from the eastern side of Will’s Mountain beyond the city limits, and from all the hills and valleys on the north and east of the city, and is in fact the only natural outlet therefor. It passes through the city in a winding course for nearly a mile, and before the construction of the canal it extended to the Potomac River. When streets were first opened in ■that part of the city their drainage was discharged into ■this run or race. The mill in question was erected over ■and across this run in a central and built up part of the city, hut at what time does not appear. It may he safely assumed however, that streets in that locality conducting drainage into the race, were opened and paved in whole or in part for a much longer period than twenty years before 1868. One of these was Bedford street, which was paved as early as 1845, and which emptied its drainage into the race a short distance below the mill. Bedford Road which is a continuation of this street beyond the city limits, passes along the side of a hill, and the surface water flowing down this hill formerly passed over this *146road, and over adjacent vacant lots, now built upon, and thence made its way through a hollow, and then down Frederick street, reaching the race at a point more distant from the mill, and nearer to the canal 'or river. In 1868 an Act of the Legislature was passed authorizing an extension of the city limits, under which the Bedford Road for about four hundred yards was subsequently graded and paved. By this improvement the surface water from the adjacent hill was intercepted and conducted down Bedford street, whereby a larger flow than formerly, of such water, was emptied into the race along-that street, and in times of heavy rains a larger quantity of mud, sand, and debris was thus carried into the race-near to the mill, than before this improvement was made. The growth of the city, the building of houses, and the opening and extension of other streets, also contributed to the same result. The obstruction to the free flow of' water through the race resulting from these causes, is one of the grounds of this action. There is no evidence in the cause of any want of reasonable care and skill on the part of the city in making these improvements.
Upon this state of facts, the plaintiff asked two instructions to the jury, to the effect: 1st. That if they find from the evidence that the water power of the plaintiff's mill has been injured by obstructions to the free flow of water through the race, caused by such acts of the defendant as carried into the race an amount of rubbish and debris, at points and in quantities beyond that which would he so carried by the natural drainage of the city and the adjacent country, then their verdict must he for the plaintiff, unless they find the defendant had a prescriptive right to obstruct the flow of water in the tail-race of the mill in the manner and to the extent of the obstructions, now complained of. 2nd. That if they find from the evidence, that within twenty years prior to this suit the defendant diverted the water, rubbish or debris, or any *147considerable portion thereof from the regular and natural channel, by which it flowed down the hollow and Frederick street, and thence into the race near Liberty street arch, and carried the same down the Bedford Road and Bedford street, and emptied the same into the race at a point immediately helow the mill, where it would more injuriously affect the free flow of water in the tail-race, whereby the plaintiff was damaged, then their verdict must be for the plaintiff, although they may find that the defendant had a prescriptive right to flow said water, rubbish and debris down the hollow and Frederick street, to the race at the Liberty street arch. The defendant on the other hand asked an instruction, that if the jury shall believe from the evidence that the defendant in the proper execution of its powers under its charter for the paving, grading, repairing, draining, sewering and extending of the streets, lanes, and alleys of the city, so directed or changed the natural flow of the surface water, which usually found its way into the water course or mill-race mentioned in the declaration, whereby a larger flow of such water was emptied through or along Bedford street, than had formerly flowed through or along that line, and that from this cause injury resulted to the private property of the plaintiff, he cannot hold the defendant responsible for that injury; and that there is no evidence in the cause of any want of reasonable care and skill on the part of the defendant in the execution of said powers. The Court granted the instructions asked by the plaintiff and rejected the one asked by the defendant, and it becomes our duty to determine whether there is error in this ruling.
How far municipal corporations are liable for consequential damages to private property resulting from the exercise of their corporate powers, or what will amount to the “taking of private property for public use” in the constitutional sense of these terms, has been the subject of much discussion and controversy. Certain general principles *148seem, however, to have been clearly settled by the current and weight of judicial authority. Thus it is well settled that such a corporation is not liable to an action for consequential damages to private property or persons (unless it he given by statute) where the act complained of was done by it or its officers under and pursuant to authority conferred by a valid Act of the Legislature, and there has been no want of reasonable care or skill in the execution of the power, although the same act, if done without legislative sanction, would he actionable. 2 Dillon on Municipal Corp., sec. 781. Upon this principle it has been decided by a great preponderance of authority that municipal corporations acting under authority conferred by the Legislature to make and repair, or to grade, level, and improve streets, if they exercise reasonable care and skill in the performance of the work resolved upon, are not answerable to the adjoining owner whose lands are not actually taken, for consequential damages to his premises, even though in grading and leveling the street a portion of the adjoining lot in consequence of the removal of its natural support falls into the highway, and the same immunity exists if the street he embanked or raised so as to cut off, or render difficult the access to the adjacent property, and this, too, although the grade of the street had héen before established and the adjoining property owner had erected buildings or made improvements with reference to such grade. Property thus injured is not in the constitutional sense tdlcen for public use. This doctrine was long since announced, after the most careful consideration, by Courts of the highest authority, and by Judges of great eminence and learning. Collender vs. Marsh, 1 Pick., 418; Radcliff’s Executors vs. Brooklyn, 4 Coms., 195; O’Connor vs. Pittsburg, 18 Penn. St, 187. It was also approved by the Supreme Court in the leading cases of Goszler vs. Georgetown, 6 Wheat., 595, and Smith vs. Washington, 20 How., 135. These authorities have been since followed and *149adopted by tbe decisions of almost every State of tbe Union where the question has arisen, and in fact to such an extent that even the citation of the cases has become burdensome and superfluous. It is true that the Supreme Court of Ohio, in a series of decisions, has adopted a different doctrine and extended the liability of municipal corporations in such cases beyond the limits assigned to it elsewhere. By these decisions such corporations are held liable for consequential injuries which result from the exercise of their lawful powers upon the ground that if an act, though legal and lawfully executed, be done for the good of all to the injury of an individual, the injury should in justice and good morals he shared by all. But this doctrine has not only been rejected by the authorities to which we have referred but the Court which announced it admits it to be in direct conflict with the decisions both in England and America. Crawford vs. Village of Delaware, 7 Ohio St, 459. So far, therefore, as injury to the private owner consists in leaving his property above or below the grade of a street, so as to cut off or render difficult the access thereto, and so far as its value or its convenient and comfortable enjoyment may be impaired in consequence of such grading or change thereof from time to time, the law seems to be well settled, and if the injury complained of in this case were of that character we should have no difficulty whatever in holding that the city was not responsible therefor.
But another species of injury may result to private property by the grading, paving, and improving of streets. By improvements made and work done upon streets, adjacent private property may be overflowed by ■ water or injured by its action. In cases of this kind there is more difficulty, and perhaps more reasonable ground of conflict of authority. A distinction, however, has been taken, which may be well founded and reasonable between the disturbance or diversion of natural living streams, flow*150ing in channels within defined and actual hanks, and surface water caused by rain or melting snow. In the former case it has been held by some authorities that under the general power to grade and improve streets or to construct beneficial public improvements, a municipal corporation cannot deprive the owners of their property rights in the water course, or injure them by badly constructed and insufficient culverts or passage ways obstructing the free flow of the water, without being liable therefor. -But as respects surface ivater if the damage has resulted solely as a consequence of the proper execution of a legal power by the corporation, it falls within the general principle and there is no liability therefor, and hence it has been held that as the owner of property may take such measures as he deems expedient to beep surface water off from him or turn it away from his premises on to the street, so municipal authorities may exercise their powers in respect to the graduation, improvement and repair of streets without being liable for the consequential damages caused by surface water to adjacent property. 2 Dillon, secs. 797, 798.
In examining the numerous authorities upon this subject, we have found frequent reference to the opinion of Ch. J. Archer, in the case of Barron vs. The Mayor and City Council of Baltimore, reported in 2 Amer. Jurist, 203. It has been very highly and deservedly commended, and it is strongly relied on in-connection with the Ohio cases, by the Supreme Court of Illinois in the case of Nevins vs. City of Peoria, 41 Ill., 502, (a case much pressed upon our attention by the appellee’s counsel) as justifying an admitted departure from the current of decisions elsewhere. In the Jurist it is correctly reported as the opinion of the Judge sitting at nisi prius in Baltimore Oounty Court, and in some of the references to it this fact is stated, but it is a little remarkable that we find no reference to the further fact that the rulings in the case in support of which this opinion was delivered, were, on appeal, reversed *151"by the Court of Appeals and a procedendo refused, though that fact is stated in the report of the case in 7 Pet., 243, when it was taken up to the Supreme Court. "We have examined the record of the case in this Court. The testimony in the hills of exception is quite voluminous, hut the general features of the case are clearly enough stated in 7 Pet., and they are substantially these: The plaintiff was owner of an extensive and highly productive wharf in the eastern section of Baltimore, enjoying at the time of his purchase of it the deepest water in the harbor; the city, in the exercise of its corporate powers over the harbor, the paving of streets, and regulating grades for paving, and over the health of the city, diverted from their accustomed and natural course certain streams of water which flow from the range of hills bordering the city, partly by adopting new grades of streets, partly by the necessary results of paving, and partly by mounds, embankments and other artificial means which were purposely adopted to bend the course of the water, to the wharf in question; these streams becoming very full and violent in rains, carried down with them from the hills and the soil over which they ran, large masses of sand and earth which they deposited along and widely in front of dhe plaintiff's wharf, and the consequence was that the water was rendered shallow and the wharf became of little or no value; this injury was inflicted under a series of ordinances, between the years 1815 and 1821, was progressive, active and increasing at the institution of the suit in 1822; the plaintiff gave evidence tending to prove the original and natural course of the streams, the various works of the corporation from time to time to turn them in the direction of this wharf and the serious consequences of these measures to his property; the defendants did not assert that they ever made or proffered any compensation for this injury, but justified under the authority they derived from the charter of the city, granted by the. *152Legislature, and under several Acts of the Legislature conferring powers on the corporation in regard to the grading and paving of streets, the regulation of the harbor and its waters, and to the health of the city. Referring now to the record in this Court, we find that upon this state of facts the defendants asked two instructions:
1st. That in passing the several ordinances and resolulutions offered in evidence by the plaintiff, the Mayor and City Council acted within the scope of the authority conferred on the corporation by the laws of the State, and therefore the plaintiff is not entitled to recover damages-against the corporation in this action for the loss he may have sustained by the filling up of the water at his wharf, as stated in the testimony; first, because the corporation and its agents and servants, in making said alterations acted as public agents in discharge of a public duty imposed on them by law; second, because the corporation consists of the inhabitants of Baltimore City, and they are •not liable for any injury done to the plaintiff by the acts of their servants and agents which were not commanded by the said corporation; third, because the river and the soil of the river being the property of the State, and the defendants being the agents of the State, clothed with discretionary powers with regard to the preservation of the navigation of the harbor, the defendants are not liable in this action for the consequences resulting from their acts as complained of in the declaration and stated in the evidence; and fourth, because if any wrong has been done in filling up the cove, it is a public nuisance and the plaintiff upon the evidence above stated has not sustained such an injury as will entitle him to maintain an action.
2nd. That in grading and paving the several streets,, and damming and turning the water at the several places marked on the plat and stated in the evidence, the officers, servants and agents of the Mayor and City Council acted within the scope of their lawful authority, and if *153the jury find from the evidence that they acted bona fide and to the best of their judgment, then the present action cannot be maintained against the corporation for any injury done by their said officers or agents in manner aforesaid.
But the Court (Archer, J.,) refused to grant these instructions, and was of opinion and instructed the jury that the plaintiff will be entitled to a verdict, if they believe from the testimony that the plaintiff’s property was injured by the washings occasioned by the diversion of the waters flowing into the western cove and turning them into the eastern cove, and only to damages proceeding from such a source, as the counsel for the plaintiff have admitted, that they are not entitled to and do not claim damages on account of that portion of the injury, which may have been sustained by the washings from such of the waters as would naturally have flowed there, notwithstanding by the grading and cutting down of Washington and other streets, the waters which naturally flowed into the eastern cove carried down more earth and sediment than before- said grading and cutting they had been accustomed to do. Then, after directing the jury as to the mode of ascertaining the damages, the Court further instructed them, that if they believe the plaintiff’s property has been injured by the diversion of the waters from the western to the eastern cove, and that such diversion was neither malicious, negligent or careless, but was even beneficial to the general interests of the city, made with the best advice and with due circumspection, consulting the general prosperity of the city and its inhabitants, either for securing the health of the city or for preserving more effectually its navigation, still, notwithstanding, the jury should believe these facts, the plaintiff is entitled to damages for the injury they shall find he'may have sustained, inasmuch as this general improvement would in such case be made for the benefit and advantage of the *154inhabitants of Baltimore, and it would be unjust that the property of the plaintiff should be deteriorated and he (to the extent of such injury) be deprived of his property without remuneration. To these rulings the defendants excepted and .this constitutes the first bill of exceptions. The same instructions of the Court were reiterated in the second exception, and the third and fourth need not be stated as they contain nothing material to the question before us. The defendants, after motion in arrest, ap-' pealed from the judgment against them. The well-known ability of counsel on both sides (Ch. J. Taney then at the har being the leading counsel for the city) warrants the inference that the cause was thoroughly argued in the Appellate Court. There was no formal 'opinion by the Court, but the following memorandum of their judgment in the case, written by Judge Dorsey, is filed among the opinions delivered at that term: “We concur with the County Court in overruling the motion to arrest the judgment for the reasons assigned, and also in their refusal of the appellants’ prayers in their third and fourth bills of exception, but dissent from the opinions of the Court below in the first and second bills of exeeption and therefore reverse their judgment. No procedendo to issue.” We have stated this case thus at length from our own records not only because the judgment of the Court of Appeals therein does not appear in our State reports, but also to show that it is that judgment, and not the overruled opinion of Judge Archer, by which we must be guided in ascertaining what the law of Maryland on this question is. The absence of an opinion in so important a case stating the grounds of decision is of course to be regretted, but the record plainly shows that the doctrine subsequently followed and adopted by the Supreme Court of Ohio was clearly and forcibly presented by Judge Archer in his instructions to the jury, and that it was as clearly repudiated by the unanimous judgment of the Appellate Court. The refusal to grant a *155procedendo shows beyond question the Court was of opinion that the plaintiff upon the facts contained in the record had no ground of action whatever. In all its circumstances it presents a much stronger case for sustaining the action than the one now before us. In fact the injury here complained of very closely resembles that for which the plaintiff’s counsel in Barron’s Case admitted they could sustain no action. That decision is decisive of the present case unless we now overrule it, and that we are not disposed to do, supported as it appears to us to be, by a great preponderance of authority elsewhere.
At this point we might well conclude our opinion upon this branch of the case, but deference to the able arguments of the appellee’s counsel induces us to notice the mo§t important cases upon which they have relied. As to those in Ohio we have already sgid all that is necessary. In Nevins vs. City of Peoria, the facts stated, in the Court’s opinion, make a case in which the grading of a street for the purpose of improving its drainage, undertaken by the city, was badly and carelessly done, and never completed, in consequence whereof the plaintiff’s house and grounds were flooded at every considerable rain with mud and water, and his property and business otherwise injured. Under that state of facts it seems to us the case might have been decided, and the opinion tested upon the well settled principle that the negligent and careless performance of a lawful act, whereby injury results gives rise to an action against a municipal corporation as well as against an individual. But Judge Lawrence, for whose learning and ability we have great respect, proceeds further in his opinion and adopts the opinion of Judge Archer and the Ohio decisions, and in this for the reasons already stated we cannot agree with him. The case of City of Columbus vs. Woolen Mills Co., 33 Ind., 435, was decided upon an Act of the Legislature, which provided that when the grade of a street has been once *156established, it shall not be changed without first assessing and tendering the damages occasioned by the change, and this was held to apply to damages to property outside as well as within the city limits. In this there is no conflict with the previous decisions in the same State, nor with the subsequent case of City of Delphi vs. Evans, 36 Ind., 90. The cases of Stetson vs. Faxon, and Thayer vs. City of Boston, 19 Pick., 147 and 511, turn upon a different point, and are instances of a different class of torts. The opinions in these cases contain no intimation of a purpose to overrule the well considered judgment of Ch. J. Parker in the previous case of Collender vs. Marsh. Whatever conflict there may he between the Wisconsin cases of Alexander vs. Milwaukee, 16 Wis., 247, and Pettigrew vs. Evansville, 25 Wis., 223, or however difficult it may he to reconcile them, it seems to us that the subsequent case of Hoyt vs. City of Hudson, 27 Wis., 656, has placed the decisions of that State on this subject within the general current of authority. Mayor &c. vs. Appold, 42 Md., 442, was a case where the Legislature had granted power to the City of Baltimore to acquire by purchase, or condemnation and payment of damages, the right to use any land, water or water course it might deem expedient and necessary for the introduction of water into the city. After the main works had been constructed, the city by ordinance adopted a plan for an additional temporary supply, by bringing the water of the Gunpowder River through pipes to a point on Roland Run, at which it was to empty into that stream, to the extent of ten millions of gallons per day, and thence flow with the stream into Lake Roland the main reservoir. The Court held that this was an unreasonable and unauthorized use of the stream, an invasion of the rights of the riparian owners, which must be acquired by purchase or condemnation under the law, before the city could so use it, and affirmed an order granting an injunction, to prevent such threat*157ened use without such purchase or condemnation. It does not appear to us that anything said in that case has a material hearing upon the question now under consideration. In Eaton vs. Railroad Co., 51 N. H., 504, a railroad company having the usual corporate powers, in constructing its road had cut through a natural ridge or harrier, which had protected the plaintiffs’ meadows from the effects of the floods and freshets of a neighboring river, in consequence of which the water by flowing through this cut carried sand, gravel and stones upon their land, and the Court held that this was a taking of private property within the meaning of the constitutional prohibition. But assuming, (without expressing an opinion to that effect,) that an injury of this character inflicted in the mode and to the extent described in that case, would amount to such taking, still that would not affect our decision of the present case, because as the question is presented to us, and so far as the record discloses, the injury here complained of, besides proceeding from a very different cause, does not appear to have gone to such an extent. The point of the decision of the Supreme Court in Pumpelly vs. Green Bay Co., 13 Wallace, 166, is that the overflowing of land by hacking water upon it, by means of dams, is a taking within the constitutional provision. The Court expresses the opinion that the decisions, which have exempted municipal and other corporations from liability for consequential damages to private property, have gone to the uttermost limit of sound judicial construction, and in some cases beyond it, and they insist “that it remains true that where real estate is actually invaded by superinduced additions of water, earth, sand, or other material, or by having any artificial structure placed on it, so as to effectually destroy or impair its usefulness, it is a taking within the meaning of the Constitution, and that this proposition is not in conflict with the weight of judicial authority in this *158country, and certainly not with sound principle.” They concede however, that this principle of exemption sustained hy the authorities of the State Courts “is a sound one, in its proper ■ application to many injuries to property so originating.” This concession is quite sufficient to cover the present case, for there is nothing in the record to show that the increased washings into this race, resulting from the extension of Bedford street, and other improvements in that locality, could not have been removed by a very slight expenditure of labor and money. In fact, the testimony offered hy the plaintiff, shows that he usually cleaned the race twice a year, hut did not clean it within the past year, and that only one of his mills has been running since the first of March, 1816, because the race was filled by the washings of the street by means of hose attached to pre-plugs, done under the direction of the then mayor of the city, and that before that time the city authorities had'caused the streets to be regularly scraped, and the dirt therefrom carted away. From this the inference is plain, that the stoppage of the mill was occasioned by this washing of the streets, which the Court, below very properly held to be an unauthorized act of the mayor, for which the city was not responsible, and not by the increased washing, or flow of surface water, caused hy the extension and’improvement of Bedford street.
It follows from what we have said that, in our opinion, there was error in the Court’s action upon the instructions we have been considering, and for this error the judgment must be reversed.
Another question is presented by the rejection of the defendant’s tenth prayer. By the Act of 1864, ch. 121, the city of Cumberland was vested with the power to introduce water therein, and to pass ordinances regulating the introduction and use of the same. Under this authority works were constructed by which water from the Potomac river was forced and carried into the city on the east side *159of Will’s creek to the extent of about one million gallons per day. According to the testimony on the part of the plaintiff this water is very largely used for water closets and washing the pavements of the streets, and a portion of it so used is carried by, the gutters and sewers mixed with the dirt and filth of the streets into this race to the damage of the plaintiff. The defendant’s tenth prayer is to the effect that the city has at all times the right to use or authorize its citizens to use its hydrants in washing its streets, even though mud is washed thereby into this natural water-course or mill-race. We have not been furnished with any ordinance passed in pursuance of the power to regulate the use of this water so that the Court could determine whether it was reasonable, or so unreasonable as to he a plain abuse of the power and therefore void. All that we can say is that an ordinance permitting the citizens to use the water for household and domestic purposes, and also to sprinkle the pavements and streets in front of their houses, as is usually done in cities in warm and dry weather, would he a proper exercise of the power and for any injury resulting from such use of it (if any could possibly so result) the city would not he responsible. But the broad terms in which the instruction asked for is couched, might justify an abuse of the power, and we are of opinion the Court committed no error in rejecting it.
(Decided 19th December, 1878.)
The result is that the judgment must he reversed, and as the case seems to us to he one in which a procedendo should not issue unless upon special application, it will not he issued until applied for.

Judgment reversed.